Citation Nr: 1241054	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include a right leg fracture.

2.  Entitlement to service connection for a left leg disability, to include a left fibula fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970 with additional Army National Guard service between April 1980 and September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a fracture of the left fibula and a fracture of the right leg.  In June 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in February 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for right and left leg disabilities.

The Veteran claims that he fractured his right and left legs at separate times during his National Guard service.  A January 2008 response from the New York State Army National Guard (NYARNG) indicates that the Veteran could not be identified as a member of the NYARNG and, therefore, personnel records and service treatment records could not be provided.  However, the Board notes that the RO's letter seeking these records misspelled the Veteran's last name, misstated his birth date, and failed to provide his social security number for identification purposes.  It is possible with the correct spelling of the Veteran's last name and his social security number that the NYARNG could provide additional personnel and service treatment records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Department of Defense.  See 38 C.F.R. § 3.159(c)(2) (2012).  As such, the case must be remanded to attempt to obtain any additional records from the Veteran's National Guard service.

Additionally, the Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Service treatment records from the Veteran's National Guard service indicate that he was seen in July 1984 to rule out a fracture of the right foot and again in 2001 for right calf pain.  Additionally, VA treatment records show that he was treated in August 1996 for a left fibula fracture.  It is unclear from the record whether the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at the time of either of these complaints.  As discussed above, his personnel records have not been associated with the claims file to verify his dates of ACDUTRA and INACDUTRA.  If, after obtaining the Veteran's personnel records and any additional service treatment records from his National Guard service, the RO verifies that the Veteran suffered a left or right leg disability while on ACDUTRA or INACDUTRA, the Veteran must be afforded a VA examination and opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); see also McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the New York Army National Guard, and any other appropriate agency to obtain the Veteran's National Guard records, including personnel records, dates of ACDUTRA and INACDUTRA, and any outstanding treatment records.  In making such requests, the AMC should ensure that all appropriate identifying information is provided and accurate.  Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  If, after making reasonable efforts, the AMC cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative  must then be given an opportunity to respond.

2.  Thereafter, the AMC should determine whether the Veteran's above-referenced right and left leg complaints occurred during times of ACDUTRA and/or INACDUTRA.

3.  If the AMC determines that the Veteran's above-referenced right and/or left leg complaints occurred during times of ACDUTRA and/or INACDUTRA or that he otherwise suffered a right and/or left leg injury while on ACDUTRA or INACDUTRA, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his claimed leg disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review took place must be noted in the examination report.  

The examiner must state whether the Veteran has a currently diagnosed left and/or right leg disability and, if so, whether it is at least as likely as not that any such disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, ACDUTRA, or INACDUTRA.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a right leg disability and a left leg disability should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

